DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 13-22 in the reply filed on 01 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 12 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 March 2021 and 04 October 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 13-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-200043 to Kuroda et al., an English translation of which is provided herewith and relied-upon here, (“Kuroda”), in view of US 2014/0291885 to Etchegoyen et al. (“Etchegoyen”).
	With regard to Claims 13 and 21, Kuroda teaches a method of coating cylinder heads comprising the same features in order to form valve seats at annular intake and exhaust openings in the head via a cold spray operation (see Abstract; FIG. 1; ¶¶ [0013]-[0023], [0033]-[0034]).  Kuroda does not expressly teach uninterrupted spray application of material as a spray nozzle traverses intake and exhaust openings and intervening areas of the cylinder head.  Etchegoyen is directed to spray application of powder coating materials forming discontinuous coatings while maintaining continuous spray, and teaches relative motion of a nozzle and substrate, intervening masking of areas not to be sprayed and/or relative acceleration of the spray nozzle and substrate (see Abstract; FIG. 2; ¶¶ [0011], [0002], [0028], [0054]-[0059]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have conducted continuous spraying operations in the method of Kuroda with intervening masking and/or acceleration of relative motion between nozzle and substrate in order to prevent the cylinder block from being coated in undesired areas.
	With regard to Claims 14-18 and 20, the arrangement of the nozzle path relative to the cylinder block is a matter of design choice obvious to one of ordinary skill in the art.  One of ordinary skill in the art would arrive at the claimed configurations throughout the course of routine experimentation and optimization in performing the method of Kuroda in view of Etchegoyen wherein relative motion of the two elements was pursued in order to optimize the application of cold spray material only on desired areas of the cylinder block.
2.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Etchegoyen as applied to Claim 13, and further in view of Blochet et al.; Influence of Spray Angle on Cold Spray with Al for the Repair of Aircraft Components; XP055826836, pp. 1-7; 31 May 2014 (“Blochet”).
With regard to Claim 22, Kuroda and Etchegoyen do not expressly teach the claimed angle configuration.  Blochet is directed to the influence of angle on cold spray applications, and teaches that a critical angle exists such that application of cold spray material is reduced to zero (see Abstract; § 3.1; FIG. 4).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented angle control of the nozzle relative to the cylinder block in the method of Kuroda in view of Etchegoyen in order to avoid coating unwanted areas of the cylinder head.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is deemed to be Kuroda; however the reference does not teach or suggest spraying on areas of the cylinder block intervening the intake and exhaust port valve seats in order to realize compressive residual stress as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715